      Case 3:16-cr-01896-DMS Document 72 Filed 03/25/19 PageID.171 Page 1 of 2



  ROBERT S. BREWER, JR.
1 United States Attorney

2 MATTHEW J. SUTTON
  Assistant U.S. Attorney
3 Illinois Bar No.: 6307129
  Office of the U.S. Attorney
4
  880 Front Street, Room 6293
5 San Diego, CA 92101
  Tel: (619) 546-8941
6 Email: Matthew.Sutton@usdoj.gov

7
     Attorneys for the United States
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,
                                                   Case No.: 16-cr-01896-DMS
12
            v.
13
                                                   JOINT MOTION TO CONTINUE
      ALVARO LOPEZ-NUNEZ (6),
14      aka Raul,                                  SENTENCING HEARING

15
        Defendant.
16

17
           The parties hereby file a joint motion requesting that the sentencing hearing in this
18
     matter presently scheduled before the Honorable Dana M. Sabraw for March 29, 2019, at
19
     9:00 a.m. be continued to June 28, 2019, at 9:00 a.m. Assistant United States Attorney
20
     Matthew Sutton contacted defense counsel who agreed to continue the sentencing hearing.
21
     The parties further agree that the time between the filing of the joint motion until June 28,
22
     2019, is excludable under the Speedy Trial Act under 18 U.S.C. Section 3161(h)(1)(G).
23

24         DATED: March 25, 2019                          Respectfully submitted,

25                                                       ROBERT S. BREWER, JR.
                                                         United States Attorney
26

27         /s/ Jason T. Conforti                         /s/Matthew J. Sutton
           Counsel for Alvaro Lopez-Nunez                Assistant United States Attorney
28
      Case 3:16-cr-01896-DMS Document 72 Filed 03/25/19 PageID.172 Page 2 of 2



                              UNITED STATES DISTRICT COURT
1
                           SOUTHERN DISTRICT OF CALIFORNIA
2
      UNITED STATES OF AMERICA,
3                                                  Case No.: 16-cr-01896-DMS
4             v.
                                                   CERTIFICATE OF SERVICE
5     ALVARO LOPEZ-NUNEZ,
        aka Raul,
6
        Defendant.
7

8
             IT IS HEREBY CERTIFIED THAT:
9
             I, Matthew J. Sutton, am a citizen of the United States and am at least eighteen years
10
     of age. My business address is 880 Front Street, Room 6293, San Diego, California 92101-
11
     8893.
12
             I am not a party to the above-entitled action. I have caused service of this JOINT
13
     MOTION TO CONTINUE SENTENCING HEARING on the all parties in the case by
14
     electronically filing the foregoing with the Clerk of the District Court using its ECF System,
15
     which electronically notifies them.
16
             I declare under penalty of perjury that the foregoing is true and correct.
17
             Executed on March 25, 2019.
18
                                                           s/Matthew J. Sutton
19
                                                           MATTHEW J. SUTTON
20

21

22

23

24

25

26

27

28
                                                  2
                                                                                      16-cr-01896-DMS
